865 F.2d 1256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Kennedy BUCKLEY, Petitioner-Appellant,v.J.J. CLARK, Warden;  U.S. Parole Commission, Respondents-Appellees.
No. 88-7607.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 28, 1988.Decided:  Dec. 1, 1988.

David Kennedy Buckley, appellant pro se.
Paula Pugh Newett (Office of the United States Attorney), for appellees.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Kennedy Buckley appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Buckley v. Clark, C/A No. 87-1093-AM (E.D.Va. Jan. 20, 1988).  Buckley's motion for a remand to the district court for pursuit of Fed.R.Civ.P. 60(b) relief and petition for rehearing en banc of the denial of injunctive relief are denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.